         Case 3:18-cv-07440-JCS Document 3 Filed 12/11/18 Page 1 of 5




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Claude M. Stern (Bar No. 96737)
 2  claudestern@quinnemanuel.com
    555 Twin Dolphin Drive # 560
 3  Redwood City, CA 94065
    (650) 801-5000 Tel.
 4  (650) 801-5100 Fax

 5    Ethan Glass (Bar No. 216159)
      ethanglass@quinnemanuel.com
 6    Michael D. Bonanno (pro hac vice forthcoming)
      mikebonanno@quinnemanuel.com
 7    1300 I Street, NW # 900
      Washington, DC 20005
 8    (202) 538-8000 Tel.
      (202) 538-8100 Fax
 9
     Attorneys for Plaintiff SC Innovations, Inc.
10
                                  UNITED STATES DISTRICT COURT
11
             NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
12

13
     SC INNOVATIONS, INC.,                            CASE NO. 3:18-cv-07440
14
                    Plaintiff,                        SC INNOVATIONS, INC.’S
15                                                    CERTIFICATION OF INTERESTED
            vs.                                       ENTITIES OR PERSONS AND
16                                                    CORPORATE DISCLOSURE
   UBER TECHNOLOGIES, INC., RASIER,                   STATEMENT
17 LLC, RASIER-CA, LLC, RASIER-PA, LLC,
   RASIER-DC, LLC, RASIER-NY, LLC, AND
18 UBER USA, LLC,

19                  Defendants.

20

21

22

23

24

25

26

27

28
         Case 3:18-cv-07440-JCS Document 3 Filed 12/11/18 Page 2 of 5




 1                       SC INNOVATIONS, INC.’S RULE 3-15 STATEMENT
 2          Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,

 3 associations of persons, firms, partnerships, corporations (including parent corporations) or other

 4 entities (i) have a financial interest in the subject matter in controversy or in a party to the

 5 proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be

 6 substantially affected by the outcome of this proceeding:

 7             Amar Anand;
 8             Avalon Ventures X, L.P.;
 9             Adam Berkaw;
10             Andrew Berriz;
11             Janice Brandt;
12             Carl Page TTEE, Carl Page Revocable Trust;
13             Jeff Clarke;
14             Schuyler Cohen;
15             Correlation Ventures, L.P.;
16             Crystal Bay Revocable Trust;
17             Douglas D. Mandell Revocable Trust;
18             Anthony Drewitz;
19             Fenox Venture Company III, LP;
20             Morgan Flager;
21             Adrian Fortino;
22             Foundry Square Investors – XIII, LLC;
23             Lenin Gali;
24             GC&H Investments, LLC;
25             Tom Gellatly;
26             Google Ventures 2012, L.P.;
27             H. Barton Co-Invest Fund, LLC;
28             Gregory Heibel;
                                                       -1-                                 3:18-cv-07440
                                                              RULE 7.1 AND LOCAL RULE 3-15 STATEMENT
     Case 3:18-cv-07440-JCS Document 3 Filed 12/11/18 Page 3 of 5




 1        Huron River Ventures I, L.P.;
 2        Huron River Ventures I-A, L.P.;
 3        Invest Detroit – First Step Fund;
 4        Jennybear Investment Partners;
 5        Jonathan B. Bulkeley Revocable Trust;
 6        Kadan Technologies, Inc.;
 7        Jahan Khanna;
 8        Rocky Kung;
 9        Andros Lee;
10        Lerer Ventures;
11        Lerer Ventures II, LP;
12        Lightspeed Venture Partners IX, L.P.;
13        Lisa Gansky Living Trust;
14        Little Harbour SAZ, LLC;
15        Abhishek Mahanti;
16        Kip McClanahan;
17        Brian McCormick;
18        Ullas Naik;
19        Lorrie Norrington;
20        Michelle Odom;
21        Konstatin Ohtmer;
22        Sunil Paul;
23        Pensco Trust Company;
24        David Phillips;
25        Mark Pincus;
26        Regents of the University of Michigan;
27        Mark Ritz;
28        Martin Roshenshein;
                                               -2-                                3:18-cv-07440
                                                     RULE 7.1 AND LOCAL RULE 3-15 STATEMENT
         Case 3:18-cv-07440-JCS Document 3 Filed 12/11/18 Page 4 of 5




 1            Margaret Ryan;
 2            Fred Seigel;
 3            SG VC LLC;
 4            Silverman Ghotbi Revocable Living Trust;
 5            Silverton Partners III, L.P.;
 6            SoftBank Capital Fund ’10 LP;
 7            Spring Ventures, LLC;
 8            SV Angels, III, LP;
 9            Tekton Ventures;
10            The Jonathan B. Bulkeley Revocable Trust;
11            The Science Project;
12            Three Kingdoms Capital Partners, L.P.;
13            Union Square Ventures 2012 Fund, L.P.;
14            USV Investors 2012 Fund, L.P.;
15            Vast Ventures V, L.P.;
16            Vieco 3 Limited;
17            Blake Wirht;
18            and Mitchell Zuklie.
19         Out of an abundance of caution, the foregoing list includes all shareholders of SC

20 Innovations, Inc. and Sidecar Technologies, Inc.

21                            SC INNOVATIONS, INC.’S 7.1 STATEMENT
22         Pursuant to Federal Rule of Civil Procedure 7.1, SC Innovations, Inc. certifies that it has

23 no parent corporations, no subsidiary corporations, and that no publicly held company or

24 corporation owns 10% or more of its stock.

25

26

27

28
                                                    -3-                                 3:18-cv-07440
                                                           RULE 7.1 AND LOCAL RULE 3-15 STATEMENT
       Case 3:18-cv-07440-JCS Document 3 Filed 12/11/18 Page 5 of 5




 1 DATED: December 11, 2018          Respectfully submitted,

 2                                   QUINN EMANUEL URQUHART &
                                     SULLIVAN, LLP
 3

 4

 5                                    By          /s/ Ethan Glass
                                           Ethan Glass (Bar No. 216159)
 6                                          1300 I Street, NW
                                            Washington, DC 20005
 7
                                            ethanglass@quinnemanuel.com
 8
                                           Attorneys for SC Innovations, Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -4-                                3:18-cv-07440
                                                 RULE 7.1 AND LOCAL RULE 3-15 STATEMENT
